Citation Nr: 1230405	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-28 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a left shoulder disability, to include as secondary to right shoulder disability.

2. Entitlement to special monthly compensation (SMC) for the Veteran based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from May 1942 to December 1945.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

These issues were remanded in August 2011 for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2011, the Board remanded these claims for additional development.  In part, the Veteran was to be provided with a VA examination to determine whether his left shoulder disability was caused by or aggravated by his service-connected right shoulder disability.  The examiner was asked to provide an opinion as to whether any current left shoulder disorder is proximately due to, the result of, or aggravated by the already service-connected right shoulder disability.

The Veteran was provided with a VA examination in September 2011.  When asked to opine as to the likelihood that the Veteran's current left shoulder condition was secondary to or aggravated by his service-connected right shoulder condition, the examiner found that the Veteran's left shoulder arthritis was not secondary to his right shoulder arthritis.  However, the examiner did not provide any opinion or rationale as to the issue of aggravation.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With regard to the Veteran's claim for special monthly compensation (SMC), the opinion by the September 2011 VA examiner indicated that the Veteran's right shoulder disability caused significant limitations in the Veteran's daily activities.  Tasks such as dressing and undressing, or keeping himself ordinarily clean and presentable, were noted as being affected.  The examiner stated that putting on shirts and combing his hair were "in part" due to the right shoulder disability, and in part due to other medical issues.  Thus there is some lack of clarity as to whether the right shoulder disability, by itself, would be significant enough to preclude such activities.  On remand, the VA examiner should clarify the opinion.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who provided the September 2011 VA examination, so that she may provide an addendum opinion.  Specifically, the VA examiner should answer the following questions:

a. Is it at least as likely as not (i.e., 50 percent or more probable) that any current left shoulder disorder has been aggravated by the already service-connected right shoulder disability.  Aggravation is defined as the permanent worsening of a disorder beyond its natural progression.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

b. This examiner should then address in the examination report whether the following are present (i) as a result of the Veteran's service-connected right shoulder disability or (ii) as a result of his service-connected right shoulder disability and any left shoulder disability that has been aggravated by the right shoulder disability: inability to dress or undress himself or to keep himself ordinarily clean and presentable; inability to attend to the wants of nature; inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

2. Thereafter, readjudicate the claims in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case. An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


